                                          Case 5:19-cv-00082-EJD Document 34 Filed 10/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        SCOTT JOHNSON,
                                   8                                                        Case No. 5:19-cv-00082-EJD
                                                       Plaintiff,
                                   9                                                        ORDER DISMISSING CASE
                                                v.
                                  10                                                        Re: Dkt. No. 30
                                        DTBA, LLC,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On November 25, 2019, the Court granted Defendant’s motion to dismiss and provided

                                  14   Plaintiff with leave to file an amended complaint by December 27, 2019. Dkt. No. 25. Plaintiff

                                  15   failed to file an amended complaint by that deadline. On January 27, 2020, the Court issued an

                                  16   Order to Show Cause why Plaintiff’s claims should not be dismissed for failure to prosecute,

                                  17   pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. Dkt. No. 26.

                                  18          On February 10, 2020, Plaintiff filed a response to the Order to Show Cause that did not

                                  19   explain why Plaintiff failed to timely amend the complaint. Dkt. No. 27. Instead, Plaintiff asked

                                  20   the Court to set a new deadline by which Plaintiff may amend. The Court granted Plaintiff’s

                                  21   request for an extension and ordered Plaintiff to file an amended complaint by no later than

                                  22   February 21, 2020. Dkt. No. 28. The Court warned that if Plaintiff failed to amend his complaint

                                  23   by this deadline, the Court would dismiss the case for failure to prosecute. The Court further

                                  24   cautioned that it would “not grant any extensions of this deadline absent a compelling showing of

                                  25   good cause.” Id.

                                  26          Plaintiff again failed to file an amended complaint by this extended deadline. Plaintiff did

                                  27   not file his amended complaint until the following day, February 22, 2020. See Dkt. No. 29. On

                                  28   Case No.: 5:19-cv-00082-EJD
                                       ORDER DISMISSING CASE
                                                                                        1
                                           Case 5:19-cv-00082-EJD Document 34 Filed 10/30/20 Page 2 of 2




                                   1   February 24, 2020, Defendant objected to the amended complaint as untimely. Dkt. No. 30.

                                   2   Defendant did not otherwise answer the amended complaint and Plaintiff made no attempt to seek

                                   3   entry of default or to compel Defendant’s answer. Despite Defendant’s timely objection, the

                                   4   Court later issued a routine scheduling order without addressing the fact that Plaintiff’s amended

                                   5   complaint was untimely. Upon further review of the docket, the Court now finds it appropriate to

                                   6   consider Defendant’s objection.

                                   7            While missing a Court-imposed deadline by one day might be excusable in certain

                                   8   circumstances, Plaintiff provided no explanation as to any such circumstances in this case.

                                   9   Indeed, Plaintiff made no attempt at making a “compelling showing of good cause” for the delay,

                                  10   as expressly required by the Court’s order granting an extension. Given the Court’s express

                                  11   warning that the case would be dismissed if Plaintiff failed to meet his extended deadline and

                                  12   given Plaintiff’s failure to show good cause for the delay, the Court finds it appropriate to dismiss
Northern District of California
 United States District Court




                                  13   the case.

                                  14            The case management order (Dkt. No. 33) is hereby VACATED and the case is

                                  15   DISMISSED with prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure

                                  16   41(b).

                                  17            IT IS SO ORDERED.

                                  18   Dated: October 30, 2020

                                  19                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:19-cv-00082-EJD
                                       ORDER DISMISSING CASE
                                                                                         2
